Citation Nr: 1629152	
Decision Date: 07/21/16    Archive Date: 08/01/16

DOCKET NO.  10-19 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for cholangiocarcinoma and liver cancer, to include as a result of exposure to herbicides. 
 
 2.  Entitlement to service connection for the cause of the Veteran's death. 


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel

INTRODUCTION

The Veteran served on active duty from September 1970 to August 1973.  He died in September 2010.  The appellant is his surviving spouse. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from December 2009 and November 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In October 2013 the Board remanded the appeal for additional development, which has been completed.  


FINDINGS OF FACT

1.  The Veteran died in September 2010.  A death certificate issued that same months lists the immediate cause of death as hepatorenal failure due to cholangiocarcinoma.  
 
 2.  At the time of the Veteran's death, service connection was not in effect for any disability.
 
 3.  Cholangiocarcinoma and liver cancer were not present during the Veteran's military service or within one year of his separation from service, and the preponderance of evidence is against a finding that the Veteran's cause of death is related to his service, including presumed exposure to herbicides during service in the Republic of Vietnam. 




CONCLUSIONS OF LAW

1.  The criteria for service connection for cholangiocarcinoma and liver cancer have not been met.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).
 
2.  A disability incurred or aggravated in service, or a disability that is otherwise related to service, did not cause or contribute substantially or materially to the cause of the Veteran's death.  38 U.S.C.A. §§ 1110, 1116, 1310, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.312 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what   subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2015).  Here, VCAA notice was provided by correspondence   in October 2010, which specifically provided an explanation of the evidence and information required to substantiate a death and indemnity compensation (DIC) claim based on a previously service-connected condition; and an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  See Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007); but see Wilson v. Mansfield, 506 F.3d 1055, 1059 (the language of the 38 U.S.C.A. § 5103(a) was not "intended to require an analysis of the individual claim in each case," but only to require notice of "the information and evidence necessary to substantiate the particular type of claim being asserted.").  The case was last readjudicated in June 2015.

In addition, all available evidence pertaining to the appellant's claims has been obtained.  The record before the Board contains private treatment records, a death certificate, the appellant's statements, and service treatment records.  In addition, a VA medical expert opinion has been obtained and associated with the claims folder. Neither the appellant nor her attorney has identified any additional pertinent available evidence to substantiate the claims.  The Board is also unaware of any such evidence.  Therefore, the Board is satisfied that VA has complied with its duty to assist the appellant in the development of the facts pertinent to this claim.

Based on a review of the record, the Board finds that there is no indication that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Moreover, the Agency of Original Jurisdiction (AOJ) has substantially complied with the previous remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  Therefore, the Board finds that the duties to notify and assist have been satisfied and will proceed to the merits of the issue on appeal.

Criteria and Analysis

The appellant asserts that theVeteran developed cholangiocarcinoma and liver cancer based on his exposure to herbicides.  In the alternative she asserts he developed cholangiocarcinoma and liver cancer as due to exposure to parasitic organisms ingested while serving in Vietnam.  In support of her claim, the appellant submitted multiple internet articles that associate cholangiocarcinoma with parasites found in drinking water in Vietnam.  

Having considered the medical and lay evidence of record, the Board finds that the preponderance of the evidence is against the claim for service connection for cholangiocarcinoma and liver cancer and against the claim for service connection for the cause of the Veteran's death.

The cause of Veteran's death will be considered to be due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  38 C.F.R. § 3.312(a).  This question will be resolved by the use of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the Veteran, including, particularly, autopsy reports. 38 C.F.R. § 3.312(a).  For a service-connected disability to be considered the principal or primary cause of death, it must singly, or with some other condition, be the immediate or underlying cause, or be etiologically related thereto.  38 C.F.R. § 3.312(b).  In determining whether a service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1).

Applicable law provides that service connection will be granted for disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  However, that an injury or disease occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b). 

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as malignant tumors, are presumed to have been incurred in service if manifested to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1133; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran's Form DD 214 documents his service in the Republic of Vietnam.  Therefore, he is presumed to have been exposed to herbicide agents.  See 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307.  Service connection for any of the conditions listed under 38 C.F.R. § 3.309(e) will be rebuttably presumed if they are manifest to a compensable degree at any time after service.  38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. §§ 3.307(a)(6) , 3.309(e) (2015).  However, cholangiocarcinoma and liver cancer are not disabilities associated with exposure to herbicides under 38 C.F.R. § 3.309(e).  Although these are not diseases presumptively related to herbicide exposure, they may nonetheless be considered on a direct basis.  Combee v. Brown, 34 F.3d 1039, 1044-45 (Fed. Cir. 1994). 

The Veteran's service treatment records are silent for complaints, diagnosis, or treatment for liver problems.  After service treatment records show that in November 2009 the Veteran was diagnosed with biliary tree adenocarcinoma with extension into the liver.   

The Certificate of Death reflects that the Veteran's immediate cause of death in September 2010 was hepatorenal failure due to cholangiocarcinoma with an approximate interval of 17 months from onset to death.

In October 2012 VA obtained a medical opinion from a VA physician to address the appellant's contentions.  Following a review of the evidence in the claims file, to include the service and post-service treatment records, as well as the Veteran's death certificate and the medical literature, the physician opined that the Veteran's death on September [redacted], 2010 from hepatorenal failure due to cholangiocarcinoma was less likely than not related to herbicide exposure or parasite infection during Vietnam, nor did herbicide exposure or any parasite infection materially contribute to the Veteran's death.  The VA physician noted that while the Veteran served honorably in Vietnam and herbicide exposure was conceded by the VA, cholangiocarcinoma, bile duct, gall bladder, or liver cancers were not diseases listed as presumptively associated with herbicide exposure in Vietnam.  Additionally, close review of the service treatment records and post-service medical records failed to document any evidence indicating that the Veteran ever had a parasite infection while in service or following service, which may have predisposed to him to liver, bile duct, gall bladder, or cholangiocarcinoma.  Accordingly, it was less than likely that the causes of the Veteran's death from hepatorenal failure and cholangiocarcinoma were in any way related to his service.

As the evidence of record clearly reflects that the Veteran's cancer did not manifest for many years after his separation from service, service connection is not warranted on a presumptive basis.  38 C.F.R. § 3.309(a).

In addressing whether service connection for the Veteran's cholangiocarcinoma and liver cancer is otherwise warranted, the Board finds the 2012 VA physician's opinion that the Veteran's death from hepatorenal failure and cholangiocarcinoma were less likely than not due to service to be highly probative.  The VA physician's opinion was based on a thorough review of the claims file and the medical literature, and the opinion is consistent with other evidence of record.  Moreover, the VA physician provided an adequate rationale for the opinion.  Accordingly, this VA physician's opinion is entitled to great probative weight.  See Nieves-Rodriguez, 22 Vet. App. at 302 -04 (holding that it is factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  Significantly, there is no competent medical opinion of record linking the Veteran's cholangiocarcinoma and liver cancer to service.

To the extent that the Appellant submitted medical articles supportive of a connection between drinking water in Vietnam and the subsequent development of cholangiocarcinoma, the Board notes that a medical article or treatise "can provide important support when combined with an opinion of a medical professional" if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion.  Mattern v. West, 12 Vet. App. 222, 228 (1999); see also Sacks v. West, 11 Vet. App. 314 (1998).  The medical articles submitted by the appellant in this case were not accompanied by the opinion of any medical expert linking his cholangiocarcinoma and liver cancer  to active service, to parasitic infections or ingestion of parasites.  Thus, the articles submitted by the appellant are insufficient to establish the medical nexus opinion required for causation.

Although the Court and Federal Circuit have addressed the circumstances where lay evidence can/must be considered, both judicial bodies have also addressed where the Board may make findings that the lay statements are beyond the competence of the giver, or that the statements are not credible or the giver of the lay evidence is mistaken.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer).  As in this case, the appellant is not competent to state that the Veteran's cholangiocarcinoma and liver cancer were caused by exposure to Agent Orange or parasites, as such requires some degree of medical expertise; she has not demonstrated that she has medical training or experience sufficient to render her opinions competent.

In sum, the Board concludes that the preponderance of the evidence is against the appellant's claim of service connection for cholangiocarcinoma and liver cancer, to include as a result of exposure to herbicides, and to include as the cause of the Veteran's death.  It follows that the Board is unable to find such a state of approximate balance of the positive evidence to otherwise warrant a favorable decision.  38 U.S.C.A. § 5107(b).  Therefore, the claims must be denied.


ORDER

Entitlement to service connection for cholangiocarcinoma and liver cancer, to include as a result of exposure to herbicides, is denied.

Entitlement to service connection for the cause of the Veteran's death is denied.




____________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


